Citation Nr: 0428851	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  92-06 408	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a gastrointestinal disability.

2.  Entitlement to an initial compensable evaluation for a 
stab wound scar of the left thigh.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left peroneal nerve injury, residual of a stab 
wound of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from June 1969 to February 1973.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
November 1990, and March 1991 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Board most recently remanded the case 
to the RO for additional development in October 1998, to 
include consideration of whether the left thigh stab wound 
residuals included neurological impairment.  The Cleveland RO 
subsequently developed the case.  Upon completion of that 
development, the case was sent to the St. Louis RO which has 
now returned the case to the Board for appellate review.  

After the original grants of service connection, the 
Cleveland RO increased the appellant's disability rating for 
service-connected gastrointestinal disability from zero 
percent to 10 percent and the RO also granted a separate 
evaluation for the left peroneal nerve disability as a 
residual of the left thigh stab wound and assigned a 10 
percent evaluation, effective from May 30, 1990 (date of the 
claim).  Since the appellant did not withdraw his rating 
claims after the RO issued those 10 percent evaluations in 
March 2004, those issues are still in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appellant had appealed the initial rating that was 
assigned to the gastrointestinal and left thigh disabilities 
when service connection was granted; the left thigh 
disabilities now include both the noncompensable scar rating 
and the 10 percent peroneal nerve rating.  The appellant is, 
in effect, asking for higher ratings effective from the date 
service connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the rating 
issues are as set out on the title page.

The Board notes that the report of the VA medical examination 
conducted in January 2004 indicates that the left thigh stab 
wound may have caused muscle impairment that has not been 
contemplated by the service-connected scar or service-
connected peroneal nerve impairment.  The question of service 
connection for muscle impairment due to the stab wound is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's gastrointestinal disability is manifested 
by daily abdominal pain, diarrhea three to four times per 
day, bloating, gas and flatulence.

2.  The level of disability produced by the appellant's 
overall gastrointestinal disability is consistent with severe 
disability due to irritable bowel syndrome, manifested by 
diarrhea with more or less constant abdominal distress.

3.  The appellant has a well healed indentation scar of the 
left thigh; there is no objective evidence of pain, 
tenderness or functional impairment.

4.  The service-connected left peroneal neuropathy is 
productive of no more than mild incomplete paralysis 
manifested by some sensory changes in the left lower 
extremity below the knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
the service-connected gastrointestinal disability have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.113, 4.114, Diagnostic Code 7319 (2003).

2.  The criteria for an initial compensable evaluation for 
the left thigh scar have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31 (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (in effect 
prior to and from August 30, 2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for the left peroneal nerve disability have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.120, 
4.123, 4.124, 4.124a, Diagnostic Codes 8521, 8621, 8721 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his gastrointestinal and left 
thigh disabilities are more severely disabling than the 
current (initial) evaluations reflect.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

A. Medical evidence

The appellant underwent VA medical examination in June 1990.  
The appellant stated that he had lost four hours from work 
between May 1989 and March 1990.  He complained of gas in his 
stomach and intestines, vomiting and three to four bowel 
movements per day.  On physical examination, guaiac testing 
was negative.  The abdomen was nontender.  There was normal 
rectal tone.  The appellant was noted to be status post stab 
wound of the posterior left thigh.  Neurologic examination 
was normal.  Sensory testing was normal and motor testing was 
normal.  

The appellant was hospitalized in a VA facility in November 
1990, after an onset of vomiting that followed feelings of 
dizziness and nausea.  The admitting diagnosis was acute 
gastroenteritis.  The appellant said that he took antacids 
for gastritis.  He reported having had problems for three to 
four years with sudden onset diarrhea approximately one half 
hour after eating.  The appellant weighed 425 pounds.  The 
final diagnosis was brain stem infarction manifesting a 
stroke or nerve palsy.  

The appellant was a patient in a VA domiciliary facility from 
January 1990 to May 1993.  Review of the appellant's VA 
medical treatment records reveals that he stated that he was 
not using any medications in October 1990.  In November 1990, 
he admitted that he would vomit and then eat more.  That same 
month he also said that he had vomited/purged; at that time, 
his weight was 411 pounds.  

In April 1991, the appellant reported that he continued to 
have diarrhea and constant gas.  In June 1991, he complained 
of pain from the left knee to the lower leg and foot on 
ambulation with numbness on prolonged use.  The appellant 
said that his gastritis required continued medication and a 
bland diet.  

The appellant underwent a VA neurology examination in July 
1991; he complained of numbness extending down the shin after 
walking.  A two-centimeter left thigh scar was noted.  Motor 
testing was 5/5 and sensory testing revealed decreased 
pinprick in the left leg behind the knee to the dorsum of the 
foot.  The examiner rendered a diagnosis of laceration of the 
left posterior thigh that was well healed with no functional 
loss.

The appellant also underwent a VA gastrointestinal 
examination in July 1991; he complained of throwing up a lot, 
as well as frequent diarrhea.  He said that he was sometimes 
nauseated.  The clinical assessment was dyspeptic symptoms, 
vomiting and diarrhea by history.  The examiner stated that 
the chart did not suggest significant disability.

In January 1992, the appellant weighed 466 pounds and he 
reported experiencing three to four loose stools per day, but 
denied blood or increased mucus.  There was no history of 
emesis, hematochezia or melena.  On physical examination, his 
stool was hemoccult negative and there was no palpable 
organomegaly, masses or tenderness.  The impression was one 
of questionable irritable bowel syndrome.  In February 1992, 
the appellant complained of periodic episodes of left leg 
numbness when he irritated it.  A well-healed scar was 
observed above the left knee in the area of the peroneal 
nerve.  In May 1992, the appellant complained of fatty food 
intolerance, as well as a cramping burning sensation in his 
lower abdomen after meals.  He reported five to six bowel 
movements per day and he denied bright red blood per rectum.  
He also denied melena.  On physical examination there was 
mild tenderness without peritoneal signs.  Bowel sounds were 
positive.  There were no masses.  Rectal examination revealed 
watery stool in the vault that was guaiac negative.  The 
clinical assessment was chronic diarrhea.  The appellant 
underwent a flexible sigmoidoscopy in July 1992; his mucosa 
was essentially normal and there was no microscopic evidence 
of colitis.  In August 1992, the appellant's weight was 456 
pounds.  He complained of gas, bloating and discomfort.  He 
said he used Metamucil and that he felt better.  In December 
1992, the appellant weighed 447 pounds.  During that month, 
he was hospitalized in a VA facility.  Motor examination 
revealed 5/5 strength.  Sensory testing in the extremities 
was essentially normal, except for patchy areas of decreased 
pinprick in the anterior aspect of the left leg.  

The appellant underwent nerve conduction studies in October 
1994 that revealed mild distal "axonopathy" involving the 
left peroneal nerve.  

The appellant underwent VA medical examinations in September 
1994.  During the stomach examination, he reported being 
symptomatic after eating chili, spices and fried food.  He 
said the symptoms occurred almost daily and consisted of 
burning discomfort in his lower abdomen, gas and bloating, as 
well as diarrhea three to four times per day and periodic 
vomiting twice a week.  The appellant denied hematemesis and 
melena.  He weighed 460 pounds.  On physical examination, the 
bowel sounds were normal and no tenderness was noted.  The 
examiner opined that the majority of the appellant's symptoms 
could be attributed to irritable bowel syndrome and that 
there was no clinical evidence of gastritis.  

During the September 1994 VA neurology examination, the 
appellant complained of weakness and left leg numbness and 
lack of strength.  On physical examination, the left foot 
flexion and extension were 4+/5 and a patchy numbness was 
noted in the medial foot.  The plantar response was downgoing 
bilaterally, and the appellant was able to walk.  The 
examiner rendered a diagnosis of left lower extremity 
weakness.  

The appellant underwent another VA stomach/intestine 
examination in April 1996.  At that time, he complained of 
bloating, flatulence, lower abdominal burning, constant 
nausea and three to five loose stools per day.  He denied 
hematochezia.  On physical examination, the abdomen was soft 
and mildly tender.  The appellant weighed 468 pounds and his 
maximum weight in the prior year was over 500 pounds.  The 
examiner stated that the clinical picture of the appellant 
was characteristic of irritable bowel syndrome.  

An April 1996 VA consultation report contained a clinical 
impression of left leg weakness, probably due to neuropathy.  
Nerve conduction study results from May 1996 were consistent 
with left peroneal neuropathy of the left leg.

The appellant was in a VA domiciliary facility from September 
1996 to May 1997.  During that time, he weighed over 450 
pounds.  In January 1997, his hemoglobin was 12.6 g/dl and 
his hematocrit was 37.9 percent.

The appellant underwent a VA stomach examination in January 
1997; he described bloating, flatulence, occasional mild 
nausea and occasional vomiting and three to four loose stools 
per day.  He complained of occasional crampy lower abdominal 
pain.  The appellant weighed 445 pounds; his maximum weight 
in the prior year was 480 pounds.  The appellant's hemoglobin 
was 12.6 g/dl and his hematocrit was 37.9 percent.  The 
examiner rendered a diagnosis of history of irritable bowel 
syndrome.  In a February 1997 addendum, the examiner opined 
that the appellant's history and symptoms were consistent 
with irritable bowel syndrome and not gastritis.

The appellant also underwent a VA neurologic examination in 
January 1997; he complained of occasional numbness in his 
lower left extremity.  On physical examination the muscles 
were symmetrical.  There was decreased sensation in the lower 
left extremity.  Muscle strength was 5/5.  Nerve conduction 
studies/EMG demonstrated clear evidence of peripheral motor 
and sensory neuropathy.  The generalized neuropathy was mild 
to moderate.  The findings were suggestive of mixed axonal 
and demyelinating involvement.  The examiner noted that the 
common cause of this mixed pattern was diabetes and that 
superimposed left peroneal neuropathy was also possible.  

Review of the appellant's VA treatment records reveals that 
he weighed 471 pounds in May 1998.  In June 1998, it was 
noted that he was apparently a binge eater and extremely 
noncompliant with dietary restrictions.  In August 1998, the 
appellant complained that his left leg would go "freezing" 
numb at times.  

The appellant underwent another VA gastrointestinal 
examination in March 1999; he reported intermittent 
distention, intermittent loose stools, explosive gas, some 
nausea and occasional vomiting.  These symptoms were not 
associated with any significant weight loss.  There was no 
hematemesis.  There was no fever or chills or other systemic 
symptoms.  On physical examination there was no focal 
tenderness and the bowel sounds appeared normal.  The 
examiner stated that medical records back to 1992 had been 
reviewed; the examiner concluded that irritable bowel 
syndrome was the suspected diagnosis.  

In March 1999, the appellant also underwent another VA 
neurological examination; he complained of left lower 
extremity numbness and weakness.  The review of systems was 
positive for weight gain, abdominal pain, constipation, 
excessive eating and negative for weight loss, blood in 
stool, vomiting blood, changes in bowel habits, fecal 
incontinence and muscle pain.  On physical examination, the 
appellant demonstrated some give-away weakness in the left 
lower extremity.  Otherwise, there was normal tone, bulk and 
power.  There was decreased sensation in both lower 
extremities with the left worse than the right.  The examiner 
noted an indentation where the appellant had been stabbed and 
described the area as well healed.  The appellant 
demonstrated normal coordination in his lower extremities.  
Reflexes were diminished throughout.  The examiner rendered a 
diagnosis of superimposed traumatic injury of the left 
peroneal nerve.  

Review of the appellant's VA treatment records reveals that 
the appellant, in December 1999, and January 2000, 
demonstrated give-away weakness in the left leg such that it 
was difficult to assess strength.  There was decreased 
sensation in the feet, the left worse than the right.  There 
was loss of protective sensation on the left.  In August 
2000, the appellant sought treatment for complaints of nausea 
without vomiting.  He said that he had been having diarrhea, 
along with fevers and chills.  On physical examination, bowel 
sounds were positive and there was mild diffuse tenderness.  
The assessment was gastroenteritis.

The appellant most recently underwent a VA gastrointestinal 
examination in January 2004; the examiner reviewed the claims 
file.  The appellant was noted to have weighed 440 pounds in 
October 2003.  His abdomen was tender to deep palpation.  
There were hyperactive bowel sounds.  The appellant was noted 
to have a known hiatal hernia.  The examiner rendered 
diagnoses of psychophysiologic upper gastrointestinal 
condition and irritable bowel syndrome that was 
psychophysiologic in etiology.

The appellant also underwent a VA peripheral nerves 
examination in January 2004; the examiner reviewed the claims 
file.  The appellant exhibited decreased sensation in both 
lower extremities, the left more than the right.  The 
appellant limped slightly to the left in walking.  There was 
approximately 25 percent weakness in extending the left leg 
as compared to the right leg.  There was no left thigh 
atrophy.  The examiner rendered diagnoses of weakness of the 
extensors of the lower leg (anterior thigh, Muscle Group XIV) 
and peroneal neuropathy secondary to stab wound of the left 
lower lateral thigh resulting in abnormal gait and lower leg 
weakness.



B. Analysis: gastrointestinal disability

The appellant has been assigned a 10 percent disability 
evaluation for his gastrointestinal disability that the RO 
has rated under Diagnostic Code 7305-7319.  There are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran has contended that his disability has in fact 
been irritable bowel syndrome all along, not gastritis.  This 
appears to have been confirmed by examiners who have, as 
early as 1994, indicated that there was no evidence of 
gastritis, but instead the veteran exhibited symptoms of 
irritable bowel syndrome.  Severe disability due to irritable 
colon syndrome, manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress warrants a 30 percent disability rating.  
Moderate disability due to irritable bowel syndrome, 
manifested by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

The appellant has complained of daily abdominal distress/pain 
and daily diarrhea, and there is a current diagnosis of 
irritable colon syndrome.  The veteran has regularly reported 
having persistent diarrhea with more or less constant 
abdominal distress.  Given the foregoing, the Board finds 
that the clinical picture presented by the appellant's 
gastrointestinal condition more closely approximates the 
symptoms listed under the 30 percent evaluation for irritable 
bowel syndrome under Diagnostic Code 7319.  This is the 
highest rating under this Diagnostic Code.

C. Analysis: scar disability

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Under Diagnostic Code 7801 (as in effect August 30, 2002), 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation for: 
Area or areas exceeding 6 square inches (39 sq. cm.).

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to be painful 
and tender on objective demonstration.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
prior to August 30, 2002), other scars will be rated on 
limitation of function of the part affected.  

Under Diagnostic Code 7802 (as in effect August 30, 2002), a 
10 percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater.

Under Diagnostic Code 7803 (as in effect August 30, 2002), a 
10 percent rating is warranted for unstable superficial 
scars.  

Under Diagnostic Code 7804 (as in effect August 30, 2002), a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  

Under Diagnostic Code 7805 (as in effect August 30, 2002), 
scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. §  4.25.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

The appellant's left thigh scar, the residual of a stab 
wound, has been rated under Diagnostic Code 7805 of the 
Rating Schedule which provides that scars may be rated on the 
basis of any related limitation of function of the body part 
which they affect; if painful, scars may be rated under 
Diagnostic Code 7804.  38 C.F.R. § 4.118 (in effect prior to 
and from August 30, 2002).  The Board notes that there were 
no changes specific to the Diagnostic Codes applicable to 
this disability.

On VA examination in March 1999, physical examination 
revealed a well healed indentation scar.  Similar findings 
also were reported in conjunction with earlier VA 
examinations conducted during the appellate period.  In 
particular, the July 1991 examination report described a two-
centimeter scar that was well healed with no functional loss.  
As there is no limitation of motion due to the indentation 
scar of the left thigh, a compensable rating under Diagnostic 
Code 7805 is not warranted.  Likewise, as the residual left 
thigh scar was not objectively shown to be tender or painful, 
a rating under Diagnostic Code 7804 is not warranted.

The Board finds that the claim must be denied.  The evidence 
does not show that the appellant has functional loss due to 
the left thigh scar.  Accordingly, a compensable rating is 
not warranted pursuant to Diagnostic Code 7805.  The Board 
further notes that Diagnostic Code 7805 is the same under 
both the "old" and "revised" regulations.  

In addition, a compensable rating is not warranted under any 
other potentially applicable code.  Specifically, the 
evidence does not show that this scar is poorly nourished 
with repeated ulceration, or painful and tender on objective 
demonstration.  Accordingly, a compensable rating is not 
warranted pursuant to Diagnostic Codes 7800, 7803, or 7804 
(as in effect prior to August 30, 2002).  With regard to the 
revised regulations, the evidence does not show that this 
disability covers an area or areas exceeding 6 square inches 
(39 sq. cm.), is superficial and unstable, or is painful on 
examination.  Accordingly, a compensable rating is not 
warranted pursuant to Diagnostic Codes 7800, 7801, 7803, or 
7804 (as in effect August 30, 2002).  Since the preponderance 
of the evidence is against allowance of this issue, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

D. Analysis: peroneal nerve disability

Peripheral nerve neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances and constant pain (at 
times excruciating) is rated on the scale provided for the 
evaluation of injury of the nerve involved with the maximum 
rating requiring an evaluation of severe incomplete paralysis 
of that nerve.  The maximum rating which may be assigned for 
a neuritis which is not characterized by organic changes is 
an evaluation equal to the evaluation for moderate incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by dull and intermittent pain, of 
typical distribution as to identify the nerve, is to be rated 
on the same scale, with a maximum rating equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

The appellant's left peroneal nerve disability has been 
evaluated under Diagnostic Code 8521.  The provisions of 
38 C.F.R. § 4.124a state that a 10 percent rating is 
applicable for mild incomplete paralysis of the peroneal 
nerve.  The next higher evaluation of 20 percent requires 
moderate incomplete paralysis.  A 30 percent rating is 
assigned for severe, incomplete paralysis of that nerve and a 
40 percent evaluation, the highest rating under this code, is 
assigned for complete paralysis of the nerve, with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  The Board notes 
that the appellant suffers from some bilateral peripheral 
neuropathy due to his diabetes mellitus.  The medical 
evidence of record indicates that the appellant has 
demonstrated only mild sensory deficits in the left lower 
extremity as the result of the stab wound.  There is no 
evidence that the appellant suffers from any inability to 
control movement of his left foot or toes and anesthesia 
covering the entire dorsum of the left foot and toes has not 
been clinically demonstrated.  Neurological evaluations over 
the last few years have basically noted only one deficit, 
that being some diminished sensation.  Examiners have 
specifically noted that there is no asymmetry of the thighs.  
The Board consequently finds that the appellant's left leg 
symptomatology more closely approximates mild incomplete 
paralysis of the peroneal nerve.

Moreover, the report of the March 1999 VA neurological 
examination shows that the service-connected left thigh wound 
residuals had resulted in only sensory changes below the left 
knee.  Neither the medical records nor the appellant's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  

In view of the foregoing, the preponderance of the evidence 
is against the appellant's claim for an increased rating for 
left peroneal neuropathy, as no more than mild incomplete 
paralysis of the left peroneal nerve has been demonstrated.

Given that the left peroneal nerve involvement has not been 
shown to encompass motor deficits, but rather is of a sensory 
nature primarily manifested by sensation of numbness in the 
left lower extremity below the knee, it must be rated under 
the regulations as mild, or at most, moderate, incomplete 
paralysis of the left peroneal nerve.  38 C.F.R. § 4.124a.  
There is no evidentiary support for holding that the 
appellant has more than mild neuralgia.  As the medical 
evidence does not specifically state which peroneal nerve 
(common, superficial, or deep) was affected by the appellant 
left thigh disability, the Board will simply apply the 
Diagnostic Code affording the highest possible rating 
evaluation for "mild" neurological symptoms.  In this manner, 
the Board satisfies its obligation to resolve all reasonable 
doubt in favor of the veteran.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Inasmuch as the schedular criteria for 
mild incomplete paralysis of the peroneal nerve provides for 
a noncompensable rating under Diagnostic Code 8522 
(superficial peroneal) and Diagnostic Code 8523 (deep 
peroneal), the currently assigned 10 percent rating for 
residuals of a left thigh stab wound has been appropriately 
assigned under Diagnostic Code 8521 for mild common peroneal 
nerve involvement.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
Since the preponderance of the evidence is against allowance 
of this issue, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

II.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the gastrointestinal 
disability, the left thigh scar, or the left peroneal nerve 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
the manifestations required for higher ratings have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture with respect to any of the three disabilities 
analyzed in this case.  The appellant has not required any 
hospitalization for any of these service-connected 
disabilities, and he has not demonstrated marked interference 
with employment.  The appellant has not offered any objective 
evidence of any symptoms due to any one of his service-
connected disabilities that are not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating a rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Because this is an appeal from the initial ratings for the 
three disabilities at issue, the Board has considered whether 
a "staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability of any of these three 
disabilities beyond the level contemplated by the assigned 
ratings since May 1990, and therefore does not support the 
assignment of any staged rating.

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  The RO sent the 
appellant letters in July 2001, and June 2003, in which he 
was informed of the kinds of evidence the RO needed.  In 
addition, in the November 1995 Statement of the Case (SOC), 
and the March 2004 Supplemental Statement of the Case (SSOC), 
the RO informed the appellant about what the evidence had to 
show to establish entitlement to higher ratings for his 
disabilities.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the March 2004 SSOC.  The appellant 
did not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him.  Therefore, 
there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims addressed above 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

An initial evaluation of 30 percent for the gastrointestinal 
disability is granted, subject to applicable regulatory 
provisions governing payment of monetary awards.

An initial compensable evaluation for the left thigh scar is 
denied.

An initial evaluation in excess of 10 percent for the left 
peroneal nerve disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



